Citation Nr: 1144016
Decision Date: 12/01/11	Archive Date: 01/30/12

DOCKET NO. 08-33 503	)        DATE DEC 01 2011

On appeal from the Department of Veterans Affairs Regional Office in Indianapolis, Indiana

THE ISSUE 

Entitlement to service connection for a left leg disorder.

REPRESENTATION 

Appellant represented by:   Disabled American Veterans

ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 2003 to May 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. The case is now under the jurisdiction of the Indianapolis, Indiana RO.

Following the April 2009 supplemental statement of the case, the appellant submitted additional evidence to the Board, along with a written waiver of initial RO review of this evidence. See 38 C.F.R. § 20.1304 (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.

REMAND

Reason for Remand: To provide VA examinations.

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011). Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The Veteran has contended that he has a current left leg disorder. The service treatment records show that the Veteran was assessed with low back pain and sciatica on several occasions. According to Dorland's Illustrated Medical Dictionary 1703 (31st ed. 2007), sciatica is "a syndrome characterized by pain radiating from the back into the buttock and into the lower extremity along its posterior or lateral aspect and most commonly caused by protrusion of a low lumbar intervertebral disk; the term is also used to refer to pain anywhere along the course of the sciatic nerve." Following separation from service, the Veteran was scheduled for a general QTC examination in February 2007. The examination report does not

-2-

reveal any diagnosis with respect to the left leg or any indication of sciatica. However, the examiner did not have access to any medical records including the service treatment records. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). In this case, given the Veteran's complaints during service and his consistent reports of radiating pain to his left lower extremity following separation from service, the Board finds that a new VA examination is warranted to clarify the nature and etiology of any existing left leg disorder. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4); see Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (stating that VA has discretion to schedule a Veteran for a medical examination where it deems an examination necessary to make a determination on the Veteran's claim); Shoffner v. Principi, 16 Vet. App. 208, 213 (2002) (holding that VA has discretion to decide when additional development is necessary).

In addition, the record shows that the Veteran currently receives medical treatment at the Northern Indiana VA Medical Center. Therefore, on remand, the RO/AMC should request VA treatment records from 2009 to the present.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should obtain all VA treatment records dated from 2009 through the present.

2. The Veteran should be afforded a VA examination to determine the nature, extent, and etiology of any current left leg disability found to be present. The Veteran's claims file must be made available to and be reviewed by the examiner. All tests and studies deemed necessary should be accomplished and clinical findings should be reported in detail. Based on the examination results, review of the Veteran's pertinent medical history, if a left leg disability is found to be present, the examiner is requested to opine as to whether it is at least as likely as

-3-

not (a 50 percent likelihood or higher) that the disorder originated during the Veteran's period of active duty or whether it is related to the Veteran's service-connected degenerative disc disease of the lumbar spine.

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Since it is important 'that each disability be viewed in relation to its history [,]' 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3. Thereafter, the RO/AMC should review the additional evidence and readjudicate the claim on the merits. If the benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherowky v. West, 12 Vet. App. 369(1999).

       (CONTINUED ON NEXT PAGE) 

-4-
         
This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

-5-
         





